t c memo united_states tax_court albert m kun petitioner v commissioner of internal revenue respondent docket no 16979-02l filed date albert m kun pro_se rebecca s duewer and paul r zamolo for respondent supplemental memorandum opinion marvel judge on date we received and filed petitioner’s motion to vacate or revise decision pursuant to rule this opinion supplements our previously filed opinion in kun v commissioner tcmemo_2004_209 in his motion petitioner moves that we vacate or revise the decision that we entered on date in accordance with our memorandum opinion in kun v commissioner tcmemo_2004_209 kun i in kun i we sustained respondent’s determination that the notice_of_federal_tax_lien filing was an appropriate enforcement action with respect to petitioner’s and income_tax liabilities in the motion petitioner alleged that this court had no chance to consider the recent opinion of the united_states supreme court in united_states v galletti date s ct reporter this supplemental memorandum opinion addresses petitioner’s contention background we adopt the findings_of_fact in our prior memorandum opinion kun i for convenience and clarity we repeat below the facts necessary for the disposition of this motion petitioner timely filed federal_income_tax returns for through but failed to pay the amounts shown as due on the returns on date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for through on date petitioner mailed to respondent form request for a collection due proce sec_1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times hearing requesting a hearing with respect to all taxable years petitioner’s form stated i believe this bill is incorrect these taxes were never assessed on date petitioner and his representative attended a hearing before appeals officer serena wong at the hearing petitioner contended that respondent had not assessed the income_tax liabilities on date the appeals_office sent to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in the notice_of_determination the appeals_office determined that petitioner’s income_tax liabilities were timely assessed and the assessments were properly based on established law policy and procedure on date petitioner’s petition contesting respondent’s determination was filed in this court in the petition petitioner alleged that the internal_revenue_service abused its discretion in making the findings and conclusions it did and abused its discretion in rejecting petitioner’s offer_in_compromise we held a trial in this case on date at which petitioner testified on date we filed our memorandum opinion in kun i in which we rejected petitioner’s contention that the income_tax liabilities had not been timely assessed we pointed out that petitioner had not alleged any specific irregularity in the assessment procedure and that an appeals officer may rely on a computer transcript or form_4340 certificate of assessments payments and other specified matters to verify that a valid assessment had been made after reviewing the computer transcripts of petitioner’s accounts appeals officer wong had concluded that assessments for all years appear correct and based on established law policy and procedure we concluded in kun i that the record contained no credible_evidence to contradict appeals officer wong’s conclusion and we held that respondent had properly assessed petitioner’s income_tax liabilities on date we entered our decision in accordance with our opinion in kun i on date petitioner’s motion to vacate or revise opinion together with a memorandum of points and authorities and 2the parties stipulated to the admissibility of certified copies of forms certificate of assessments payments and other specified matters with respect to petitioner’s accounts for the forms show that petitioner’s income_tax returns were filed and the tax_liabilities shown thereon were assessed on the following dates date return filed date tax assessed year petitioner’s declaration were filed in accordance with our order dated date respondent submitted a response to petitioner’s motion which was filed on date discussion rule authorizes a party to file a motion to vacate or revise a decision with or without a new or further trial within days after the decision has been entered unless the court shall otherwise permit the disposition of a motion to vacate or revise a decision rests within this court’s discretion 87_tc_164 although rule does not articulate any standard by which we evaluate a motion to vacate decision rule a provides guidance on how to fill the gap where in any instance there is no applicable rule_of procedure the court or the judge before whom the matter is pending may prescribe the procedure giving particular weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand we have often referred to rule of the federal rules of civil procedure and cases applying rule to assist us in resolving issues raised in a motion to vacate decision under rule see eg 122_tc_264 involving a final_decision estate of miller v commissioner tcmemo_1994_25 motion filed within days of decision pietanza v commissioner tcmemo_1990_524 motion filed within days of order dismissing case for lack of jurisdiction affd without published opinion 935_f2d_1282 3rd cir rule a of the federal rules of civil procedure provides that clerical mistakes in judgments orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the court at any time of its own initiative or on the motion of any party and after such notice if any as the court orders rule b provides that on motion and upon such terms as are just a court may relieve a party of a final judgment or order for mistake inadvertence surprise or excusable neglect newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial fraud or any other reason justifying relief from the operation or because the judgment is void or has been satisfied released or discharged in this case petitioner’s motion simply repeats his argument made throughout the proceedings that respondent did not timely assess the liabilities in question he relies upon an opinion of the united_states supreme court in 541_us_114 124_sct_1548 and specifically on language in the opinion to the effect that an assessment must be made within years after the return was filed sec_6501 and shall be made by recording the liability of the taxpayer in the office of the secretary sec_6203 see id at ___ s ct pincite petitioner contends that it is clear from the record that the respondent failed to comply with this requirement the assessment has not been reordered sic until date well outside the years requirement as respondent points out in his response to petitioner’s motion however petitioner does not state any basis for his belief according to respondent the record before the court indicates that petitioner’s through income_tax liabilities were assessed within years of petitioner filing his tax returns petitioner failed to present any evidence at trial in support of his contention that his income_tax liabilities were not timely assessed and that failure also infects his motion we can find nothing in the record to support his allegation in fact the record demonstrates that the assessments in question were timely moreover there is nothing in the supreme court’s opinion in united_states v galletti supra to suggest that our memorandum opinion in this case was in error or that our decision must be vacated petitioner has not asserted sufficient grounds for vacating the decision nor has he cited any opinion of any court that would support his motion consequently we shall deny petitioner’s motion to vacate or revise the decision an appropriate order denying petitioner’s motion to vacate or revise decision will be issued
